Name: Commission Regulation (EC) No 867/2002 of 24 May 2002 on the opening of a standing invitation to tender for the sale of lampante virgin olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  marketing;  prices;  Europe
 Date Published: nan

 Avis juridique important|32002R0867Commission Regulation (EC) No 867/2002 of 24 May 2002 on the opening of a standing invitation to tender for the sale of lampante virgin olive oil held by the Italian intervention agency Official Journal L 137 , 25/05/2002 P. 0003 - 0005Commission Regulation (EC) No 867/2002of 24 May 2002on the opening of a standing invitation to tender for the sale of lampante virgin olive oil held by the Italian intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), as amended by Regulation (EC) No 1513/2001(2), and in particular Article 3(1) thereof,Whereas:(1) The Spanish, Greek and Italian intervention agencies bought in olive oil before 1 November 1998 under the arrangements for intervention buying-in. The legal basis for those arrangements was repealed with effect from 1 November 1998 by Regulation (EC) No 1638/98. The Italian intervention agency still has certain quantities of lampante virgin olive oil in stock. To ensure a smooth transition from the intervention buying-in arrangements to the current situation in which such arrangements no longer exist and in order to dispose of any quantity still available at the Community intervention centres, authorisation should be given for the sale of olive oil bought in by the Italian intervention agency under the repealed arrangements and still in stock in Italy.(2) Article 2(1) of Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector(3), as amended by Regulation (EEC) No 2203/90(4), lays down that the sale of olive oil held by intervention agencies must be by tender.(3) Commission Regulation (EEC) No 2960/77 of 23 December 1977 on detailed rules for the sale of olive oil held by intervention agencies(5), as last amended by Regulation (EEC) No 3818/85(6), lays down the conditions for the sale by tender of olive oil on the Community market and for export.(4) Special rules must be laid down to ensure that the operations are properly carried out and monitored.(5) To that end the Member State concerned must provide for all appropriate additional measures compatible with the provisions in force to ensure that the operations run smoothly and that the Commission is kept informed.(6) The monitoring arrangements should accordingly be supplemented by allowing a reference sample to be taken.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. The Italian intervention agency, "Agenzia per le Erogazioni in Agricoltura", hereinafter referred to as "AGEA", shall open an invitation to tender in accordance with this Regulation and Regulations (EEC) No 2960/77 and (EEC) No 2754/78, for the sale on the Community market of lampante virgin olive oil. The quantity to be sold shall be approximately 697 tonnes.2. Notwithstanding Article 5(2) of Regulation (EEC) No 2960/77, where the quantity of oil in a container exceeds 500 tonnes, the Italian intervention agency shall be authorised to divide that quantity into several lots.Article 2The invitation to tender shall be published on 7 June 2002.Details of the lots of oil offered for sale and of the place where they are currently stored shall be displayed by AGEA at its central office: Via Palestro, 81 I - 00185 Rome.A copy of the invitation to tender shall be sent forthwith to the Commission.Article 3Tenders must reach AGEA, Via Palestro 81, I-00185 Rome, not later than 14.00 (local time) on 20 June 2002.Unsold lots shall be offered for sale in a second invitation to tender. In that case, tenders must reach the intervention agency concerned not later than 14.00 (local time) on 5 July 2002.Article 41. With regard to lampante virgin olive oil, tenders shall be submitted for an oil of 3o acidity.2. Where the oil awarded has a different degree of acidity to that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below:- up to 3o acidity:increase of EUR 0,32 for each tenth of a degree of acidity below 3o,- more than 3o acidity:reduction of EUR 0,32 for each tenth of a degree of acidity above 3o.Article 5Not later than two days after the expiry of the time limit laid down for the submission of tenders, the intervention agency concerned shall send the Commission a list, without names, stating the highest tender received for each lot offered for sale.Article 6The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the working day after the expiry of each deadline for the submission of tenders. The decision fixing the minimum selling price shall be notified immediately to the Member State concerned.Article 7Without prejudice to Article 10 of this Regulation, the intervention agency concerned shall sell the olive oil not later than the fifth working day after the date of notification of the decision referred to in Article 6. The intervention agency shall send the storage agencies a list of the lots remaining unsold.Article 8The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be EUR 18 per 100 kilograms.Article 9The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be EUR 3 per 100 kilograms.Article 10Without prejudice to Article 11(1) and (2) of Regulation (EEC) No 2960/77, before the lot awarded is removed, the intervention agency concerned, the successful tenderer and the storage agency shall take a reference sample and test it in accordance with Article 2(4) and (5) of Commission Regulation (EEC) No 3472/85(7).The intervention agency must have the final result of the tests on this sample not later than the thirtieth working day following the notification of the decision referred to in Article 6.(a) If the final result of the tests on the sample indicates a difference between the quality of the olive oil to be removed and the quality of the oil as described in the invitation to tender, while confirming that the oil is still olive oil as referred to in point 1 of the Annex to Regulation No 136/66/EEC, the following provisions shall apply:(i) the intervention agency shall, that same day, inform the Commission, in accordance with Annex I, and the storer and the successful tenderer thereof;(ii) the successful tenderer may:- either agree to take over the lot with its quality as established,- or refuse to take over the lot in question, notwithstanding the declaration made in accordance with Article 7(6)(b) of Regulation (EEC) No 2960/77. In that case, the successful tenderers shall, that same day, inform the intervention agency concerned and the Commission thereof in accordance with Annex II.Once these formalities have been completed, the successful tenderer shall be immediately released from all his obligations relating to the lot in question, including those relating to the securities.(b) If the final result of the tests on the sample indicates that the oil is not olive oil as referred to in point 1 of the Annex to Regulation No 136/66/EEC:- the intervention agency shall, that same day, inform the Commission, in accordance with Annex I, and the storer and the successful tenderer thereof,- the successful tenderer shall give official notice, that same day, to the intervention agency concerned that he cannot take over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annexes I and II.Once these formalities have been completed, the successful tenderer shall be immediately released from all his obligations relating to the lot in question, including those relating to the securities.Article 11This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 331, 28.11.1978, p. 13.(4) OJ L 201, 31.7.1990, p. 5.(5) OJ L 348, 30.12.1977, p. 46.(6) OJ L 368, 31.12.1985, p. 20.(7) OJ L 333, 11.12.1985, p. 5.ANNEX IThe only numbers to be used in Brussels are (DG AGRI/C.3, for the attention of Mr Gazagnes):- fax: (32-2) 296 60 09.ANNEX II>PIC FILE= "L_2002137EN.000503.TIF">